Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/18/2021 has been entered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 21, 23-31 and 33-40 rejected under 35 U.S.C. 103 as being unpatentable over Thomas et. Al. (US 20070219645 A1 previously cited hereinafter Thomas) and further in view of Han et. Al. et. Al. (US 20130083012 A1 newly cited hereinafter Han)

Regarding claim 21, Thomas teaches in Figs. 10 and 13-17, Fig. 10 showing a building system 190 (paragraph [0055]) and Figs. 13-17 showing various displayed views of an interface 200 of the building system (paragraphs [0075] and [0077]), with associated text a building system 190 (Fig. 10) of a building comprising one or more storage devices (Fig. 10 227, 229, 228 and/or 205) having instructions (programs and software (paragraph [0055])) stored thereon that, when executed by one or more processors 220, cause the one or more processors to: 
generate a three dimensional building interface 200 (the interface with a 3D building model 205 is shown in Fig. 13 paragraph [0075], lines 1-4 and various views of the model and various parts of the model are shown in Figs. 14-17 paragraph [0077], lines 1-12) based on a three dimensional building model of the building, wherein the three dimensional building interface comprises a three dimensional indication of a plurality of building subsystems of a plurality of subsystem types (for example HVAC, security and lighting subsystems (paragraph [0094])); 
cause a user interface 241 (paragraph [0055]) of a user device 190 to display the three dimensional building interface (the three dimensional building interface 200 is shown in 200 of 241). 
Thomas does not specify in the embodiment of 10 and 13-17 the one or more processors generate a filtering element, however Thomas teaches in Figs. 1-3 and 5-7 an embodiment, similar to the embodiment of 10 and 13-17, used to generate a filtering element (mechanism used for making filtering request in filtering step 54) for displaying selected groups of building equipment (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the one or more processors executing the instructions stored on the one or more storage devices of the embodiment of 10 and 13-17 of Thomas generate and use a filtering element similarly to the embodiment of Figs. 1-3 and 5-7 because using such a filter element would simplify the 
Thomas still does not specify the filtering element is for filtering the plurality of building subsystems, the filtering elements identifying the plurality of building subsystem types and including a plurality of interactable elements for the plurality of building subsystem types, the plurality of interactable elements providing independent control to display and to hide the plurality of building subsystem types in the three dimensional building interface, wherein interacting with an interactable element of the plurality of interactable elements displays or hides one building subsystem type separate from displaying and hiding other building subsystem types of the plurality of building subsystem types in the three dimensional building interface; and the one or more processors receive, from the user device, an interaction with the filtering element to filter the plurality of building subsystems, the interaction identifying a first building subsystem to remove from the three dimensional building interface; update, based on the interaction, the three dimensional building interface to hide a building subsystem of the first building subsystem type; and cause the user interface of the user device to display the three dimensional building interface updated based on the interaction.
Han discloses in Fig. 3 with associated text a filtering element 306 similar to that of Thomas for filtering a plurality of building subsystems, the filtering elements identifying a plurality of building subsystem types (312-320 paragraph [0055])) and including a plurality of interactable elements (checkboxes of 312-320)  for the plurality of building subsystem types, the plurality of interactable elements providing independent control to display and to hide the plurality of building subsystem types in the  building interface 302 (paragraph [0060]), wherein interacting with an interactable element of the plurality of interactable elements displays or hides one building subsystem type separate from displaying and hiding other building subsystem types of the plurality of building subsystem types in the three dimensional building interface (Fig. 4 paragraph [0060]); and a method to receive, from a user device, an interaction with the filtering element to filter the plurality of building subsystems (paragraph [0060]), the interaction (unchecking boxes associated with first building subsystem) identifying a first building subsystem to remove from the building interface (unchecking boxes deselects it from being included in or removes it from the building interface (paragraph [0060]); and update, based on the interaction, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a filtering element similar to that of Han for the filtering element of Thomas because according to Han such a filtering element enables a user or operator to select and deselect layers to be included in a depth using the check boxes in window 306 (paragraph [0152]) so that such a filtering element would be suitable for the filtering element of Thomas.

Regarding claim 31, Thomas teaches in Figs. 10 and 13-17, Fig. 10 showing a building system 190 (paragraph [0055]) and Figs. 13-17 showing various displayed views of an interface 200 of the building system (paragraphs [0075] and [0077]), with associated text a method of information filtering of a building, the method comprising: 
generating, by one or more processors 220 executing instructions (programs and software (paragraph [0055])) stored on one or more storage devices (Fig. 10 227, 229, 228 and/or 205), a three dimensional building interface 200 (the interface with a 3D building model 205 is shown in Fig. 13 paragraph [0075], lines 1-4 and various views of the model and various parts of the model are shown in Figs. 14-17 
causing, by the one or more processors executing the instructions stored on the one or more storage devices, a user interface 241 (paragraph [0055]) of a user device 190 to display the three dimensional building interface (the three dimensional building interface 200 is shown in 200 of 241); 
Thomas does not specify in the embodiment of 10 and 13-17 generating by the one or more processors executing the instructions stored on the one or more storage devices a filtering element, however Thomas teaches in Figs. 1-3 and 5-7 an embodiment, similar to the embodiment of 10 and 13-17, used to generate a filtering element (mechanism used for making filtering request in filtering step 54) for displaying selected groups of building equipment (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the one or more processors executing the instructions stored on the one or more storage devices of the embodiment of 10 and 13-17 of Thomas generate and use a filtering element similarly to the embodiment of Figs. 1-3 and 5-7 because using such a filter element would simplify the display by hiding equipment that a user may not be interested in so that equipment relevant to the user could be easily found.
Thomas still does not specify the filtering element is for filtering the plurality of building subsystems, the filtering elements identifying the plurality of building subsystem types and including a plurality of interactable elements for the plurality of building subsystem types, the plurality of interactable elements providing independent control to display and to hide the plurality of building subsystem types in the three dimensional building interface, wherein interacting with an interactable element of the plurality of interactable elements displays or hides one building subsystem type separate from displaying and hiding other building subsystem types of the plurality of building subsystem types in the three dimensional building interface; and receiving by the one or more processors executing the instructions stored on the one or more storage devices, from the user device, an interaction with the filtering element to filter the plurality of building subsystems, the interaction identifying a first building subsystem type of the plurality of building subsystem types to remove from the three dimensional building interface; updating by the one or 
Han discloses in Fig. 3 with associated text a filtering element 306 similar to that of Thomas for filtering a plurality of building subsystems, the filtering elements identifying a plurality of building subsystem types (312-320 paragraph [0055]) and including a plurality of interactable elements (checkboxes of 312-320)  for the plurality of building subsystem types, the plurality of interactable elements providing independent control to display and to hide the plurality of building subsystem types in the  building interface 302 (paragraph [0060]), wherein interacting with an interactable element of the plurality of interactable elements displays or hides one building subsystem type separate from displaying and hiding other building subsystem types of the plurality of building subsystem types in the three dimensional building interface (Fig. 4 paragraph [0060]); and a method to receive, from a user device, an interaction (unchecking boxes associated with first building subsystem) with the filtering element to filter the plurality of building subsystems (paragraph [0060]), the interaction identifying a first building subsystem to remove from the building interface (unchecking boxes deselects it from being included in or removes it from the building interface (paragraph [0060]); and update, based on the interaction, the building interface to hide a building subsystem of the first building subsystem type (paragraph [0060]) 
so that by using such a filtering element in the building system of Thomas the filtering element would be for filtering the plurality of building subsystems, the filtering elements identifying the plurality of building subsystem types and including a plurality of interactable elements for the plurality of building subsystem types, the plurality of interactable elements providing independent control to display and to hide the plurality of building subsystem types in the three dimensional building interface, wherein interacting with an interactable element of the plurality of interactable elements displays or hides one building subsystem type separate from displaying and hiding other building subsystem types of the plurality of building subsystem types in the three dimensional building interface; and receiving by the one or more processors executing the instructions stored on the one or more storage devices, from the user device, an interaction 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a filtering element similar to that of Han for the filtering element of Thomas because according to Han such a filtering element enables a user or operator to select and deselect layers to be included in a depth using the check boxes in window 306 (paragraph [0152]) so that such a filtering element would be suitable for the filtering element of Thomas.

Regarding claims 22 and 32, Thomas in view of Han teaches the filtering element comprises a list of building subsystems (Han column headings of 312-320 Fig. 3) and a plurality of selectable elements (plurality of columns of checkboxes Fig. 3 paragraph [0060])), wherein each selectable element of the plurality of selectable elements is associated with one building subsystem of the list of building subsystems; wherein the interaction with the filtering element is a particular interaction with at least one of the plurality of selectable elements (selecting or unselecting a column of checkboxes Fig. 3 paragraph [0060]).

Regarding claims 23 and 33, Thomas teaches the three dimensional building model is a building information modeling (BIM) model (paragraph [0075]); 
wherein the BIM model comprises one or more first objects representing structural components (for example door 231 of Fig. 13 or vents 223 or 233 of Fig. 17) of the building and one or more second objects representing spaces (floors for example 218 or rooms for example 209) within the building.  

Regarding claim 24, Thomas teaches the three dimensional building interface comprises a particular three dimensional indication of a piece of building equipment (any of various 3D rendering or 3D perspective of the piece of building equipment within the building information model for example door 231 of Fig. 13 or vents 223 or 233 of Fig. 17) and an indication of a first value of an operating setting of the piece of building equipment (checking state of valves or other control mechanisms associated with heaters, coolers and vents, and other items (paragraph [0081], lines 14-17); wherein the instructions cause the one or more processors to: receive, from the user device, a particular interaction with the first value of the operating setting, the particular interaction changing the first value of the operating setting to a second value (operating control mechanisms associated with heaters, coolers and vents, and other items via actuators, which may be shown in the model building 205 (paragraph [0081], lines 14-17)); and communicate with the piece of building equipment causing the piece of building equipment to control an environmental condition of the building based on the second value of the operating setting (using the actuators to turn on or off valves in gas or water lines or pipes, light a boiler, control electrical apparatuses, open and close doors, turn on or off sprinklers, switch lighting, open or close vents, effect locks, and so forth (paragraph [0081], lines 17-21)).  

Regarding claim 25, Thomas teaches the instructions cause the one or more processors to receive an update trigger (clicking on vent (paragraph [0081])); wherein the instructions cause the one or more processors to update the three dimensional building interface in response to a reception of the update trigger (obtain a measure of the airflow through the vent and its temperature (paragraph [0081])).  

Regarding claims 26, Thomas in view of Han teaches the instructions cause the one or more processors to generate the update trigger in response to receiving, from the user device, a particular interaction with the filter command button (Han Fig. 3 paragraph [0060]).  

Regarding claim 27, Thomas in view of Han teaches the filtering element is a subsystem filtering element for filtering the plurality of building subsystems (subsystems include for example subsystem of all 
wherein the instructions cause the one or more processors to: 
Receive, from the user device, a particular interaction with the filtering element to display a particular building subsystem (Thomas paragraph [0032] or Imhof paragraph [0060]); 
update, based on the particular interaction, the three dimensional building interface to include the particular building subsystem (Thomas paragraph [0032] or Han paragraph [0060])  

Regarding claims 28 and 38, Thomas teaches the plurality of building subsystems comprise at least one of an air conditioning (HVAC) subsystem or a lighting subsystem (Thomas paragraph [0094]).  

Regarding claim 29, Thomas teaches the one or more storage devices store a plurality of sets of three dimensional graphic components (any of various 3D rendering or 3D perspective of the piece of building equipment within the building information model Figs. 13-17 the system would need to store the graphic components in order to generate them as shown), wherein each set of three dimensional graphic components of the plurality of sets of three dimensional graphic components represents physical graphic components of one of the plurality of building subsystems (for example thermostat 222, sensors 224 (paragraph [0077], Fig. 17)); 
wherein the instructions cause the one or more processors to generate the three dimensional building interface based on the three dimensional building model of the building by causing the three dimensional building interface to include an indication of at least some three -4-4826-5032-7484.1Atty. Dkt. No. 15BE060-US4 (116048-0928)dimensional graphic components of the plurality of sets of three dimensional graphic components (any of various 3D rendering or 3D perspective of the piece of building equipment are made visible within the building information model Figs. 13-17).  

Regarding claim 30, Thomas teaches the particular building subsystem is associated with a particular set of three dimensional graphic components of the plurality of sets of three dimensional graphic components (Thomas paragraph [0032]); wherein the instructions cause the one or more processors to update, based on the particular interaction, the three dimensional building interface to 

Regarding claim 34, Thomas teaches the three dimensional building interface comprises a particular three dimensional indication of a piece of building equipment (any of various 3D rendering or 3D perspective of the piece of building equipment within the building information model for example door 231 of Fig. 13 or vents 223 or 233 of Fig. 17) and an indication of a first value of an operating setting of the piece of building equipment (state checked of valves or other control mechanisms associated with heaters, coolers and vents, and other items (paragraph [0081], lines 14-17); wherein the method further comprises: receiving, by the one or more processors executing the instructions stored on the one or more storage devices, from the user device, a particular interaction with the first value of the operating setting, the particular interaction changing the first value of the operating setting to a second value (operating control mechanisms associated with heaters, coolers and vents, and other items via actuators, which may be shown in the model building 205 (paragraph [0081], lines 14-17)); and communicating, by the one or more processors executing -6-4826-5032-7484.1Atty. Dkt. No. 15BE060-US4 (116048-0928)the instructions stored on the one or more storage devices, with the piece of building equipment causing the piece of building equipment to control an environmental condition of the building based on the second value of the operating setting (using the actuators to turn on or off valves in gas or water lines or pipes, light a boiler, control electrical apparatuses, open and close doors, turn on or off sprinklers, switch lighting, open or close vents, effect locks, and so forth (paragraph [0081], lines 17-21)).

Regarding claim 35, Thomas teaches receiving, by the one or more processors executing the instructions stored on the one or more storage devices, an update trigger (clicking on vent (paragraph [0081])); wherein updating, by the one or more processors executing the instructions stored on the one or more storage devices, the three dimensional building interface includes updating the three dimensional 

Regarding claims 36, Thomas in view of Han teaches the filtering element comprises a filter command button; wherein the method further comprises generating, by the one or more processors executing the instructions stored on the one or more storage devices, the update trigger in response to receiving, from the user device, a particular interaction with the filter command button (Han Fig. 3 paragraph [0060]).  

Regarding claim 37, Thomas in view of Han teaches wherein the method further comprises: receiving, by the one or more processors executing the instructions stored on the one or more storage devices, from the user device, a particular interaction with the filtering element to display a particular building subsystem sensors (Thomas paragraph [0032]); 
updating, by the one or more processors executing the -7-4826-5032-7484.1Atty. Dkt. No. 15BE060-US4 (116048-0928)instructions stored on the one or more storage devices, based on the particular interaction, the three dimensional building interface to include the particular building subsystem (Thomas paragraph [0032] or Han paragraph [0060]).  

Regarding claim 39, Thomas teaches the method further comprises: causing, by the one or more processors executing the instructions stored on the one or more storage devices, one or more storage devices to store a plurality of sets of three dimensional components (any of various 3D rendering or 3D perspective of the piece of building equipment within the building information model Figs. 13-17 would need to be stored to be generated as shown), wherein each set of three dimensional components of the plurality of sets of three dimensional components represents physical components of one of the plurality of building subsystems (for example thermostat 222, sensors 224 (paragraph [0077], Fig. 17)); and generating, by the one or more processors executing the instructions stored on the one or more storage devices, the three dimensional building interface based on the three dimensional building model of the building by causing the three dimensional building interface to include an indication of at least some three dimensional components of the plurality of sets of three dimensional components (any of various 3D 

Regarding claim 40, Thomas teaches in Figs. 10 and 13-17, Fig. 10 showing a building system 190 (paragraph [0055]) and Figs. 13-17 showing various displayed views of an interface 200 of the building system (paragraphs [0075] and [0077]), with associated text one or more storage devices (Fig. 10 227, 229, 228 and/or 205) having instructions (programs and software (paragraph [0055])) stored thereon that, when executed by one or more processors 220, cause the one or more processors to: 
generate a three dimensional building interface 200 (the interface with a 3D building model 205 is shown in Fig. 13 paragraph [0075], lines 1-4 and various views of the model and various parts of the model are shown in Figs. 14-17 paragraph [0077], lines 1-12) based on a three dimensional building model of the building, wherein the three dimensional building interface comprises a three dimensional indication of a plurality of building subsystems of a plurality of subsystem types (for example HVAC, security and lighting subsystems (paragraph [0094]); 
cause a user interface 241 (paragraph [0055]) of a user device 190 to display the three dimensional building interface (the three dimensional building interface 200 is shown in 200 of 241); 
Thomas does not specify in the embodiment of 10 and 13-17 the one or more processors generate a filtering element, however Thomas teaches in Figs. 1-3 and 5-7 an embodiment, similar to the embodiment of 10 and 13-17, used to generate a filtering element (mechanism used for making filtering request in filtering step 54) for displaying selected groups of building equipment (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the one or more processors executing the instructions stored on the one or more storage devices of the embodiment of 10 and 13-17 of Thomas generate and use a filtering element similarly to the embodiment of Figs. 1-3 and 5-7 because using such a filter element would simplify the display by hiding equipment that a user may not be interested in so that equipment relevant to the user could be easily found.
Thomas still does not specify the filtering element is for filtering the plurality of building subsystems, the filtering elements identifying the plurality of building subsystem types and including a 
Han discloses in Fig. 3 with associated text a filtering element 306 similar to that of Thomas for filtering a plurality of building subsystems, the filtering elements identifying a plurality of building subsystem types (312-320 paragraph [0055])) and including a plurality of interactable elements (checkboxes of 312-320)  for the plurality of building subsystem types, the plurality of interactable elements providing independent control to display and to hide the plurality of building subsystem types in the  building interface 302 (paragraph [0060]), wherein interacting with an interactable element of the plurality of interactable elements displays or hides one building subsystem type separate from displaying and hiding other building subsystem types of the plurality of building subsystem types in the three dimensional building interface (Fig. 4 paragraph [0060]); and a method to receive, from a user device, an interaction with the filtering element, the interaction (unchecking boxes associated with first building subsystem) identifying a first building subsystem of the plurality of building subsystem types to remove from the building interface (unchecking boxes deselects it from being included in or removes it from the building interface (paragraph [0060]); and update, based on the interaction, the building interface to hide a building subsystem of the first building subsystem type (paragraph [0060]) so that by using such a filtering element in the building system of Thomas the filtering element would be for filtering the plurality of building subsystems, the filtering elements identifying the plurality of building subsystem types and including a plurality of interactable elements for the plurality of building subsystem types, the plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a filtering element similar to that of Han for the filtering element of Thomas because according to Han such a filtering element enables a user or operator to select and deselect layers to be included in a depth using the check boxes in window 306 (paragraph [0152]) so that such a filtering element would be suitable for the filtering element of Thomas.

Response to Arguments

Applicant’s arguments with respect to claim(s) 21, 23-31 and 33-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRAY/Examiner, Art Unit 2897